Citation Nr: 0414584	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-23 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to May 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted entitlement to service 
connection for diabetes mellitus type II and evaluated this 
condition at 20 percent disabling, effective July 9, 2001.  
The veteran perfected a timely appeal of this determination 
to the Board.

In April 2003, the RO granted the veteran's claim for an 
earlier effective date for his service-connected diabetes 
mellitus, moving the effective date from July 9, 2001 to May 
8, 2001.  

In an August 2002 rating decision, the RO effectively 
established service connection for diabetes mellitus type II 
and (diabetic) neuropathy of the lower extremities by 
characterizing the service-connected disability as "diabetes 
mellitus type II with early neuropathy lower extremities."  
The RO evaluated this condition as 20 percent disabling under 
Diagnostic Code 7913.  In December 2002, the veteran filed a 
Notice of Disagreement.  The RO furnished a Statement of the 
Case in April 2003, which addressed the 20 percent rating 
assigned for this disability.

By a rating decision, dated in May 2003, the RO re-
characterized the veteran's service-connected disability as 
three separate disabilities:  (i) diabetes mellitus type II, 
(ii) diabetic neuropathy of the left lower extremity, and 
(iii) diabetic neuropathy of the right lower extremity, each 
rated as 20 percent disabling and each effective from May 8, 
2001.  By the same rating action, the RO also granted 
secondary service connection for diabetic neuropathy of the 
left upper extremity and for the right upper extremity, each 
rated as 10 percent disabling and each effective from May 8, 
2001.  The RO sent the veteran a letter to this effect in May 
2003, along with a copy of the rating decision and notice of 
his appellate rights.

The RO furnished the veteran a Supplemental Statement of the 
Case, which addressed only the issue of an initial evaluation 
in excess of 20 percent for diabetes mellitus type II.  In 
August 2003, the veteran's representative submitted a VA Form 
646, Statement of Accredited Representative in Appealed Case, 
wherein the representative specifically identified the appeal 
concerning the propriety of the initial rating assigned for 
"diabetes mellitus type 2."  See 38 C.F.R. § 20.202 (2003).  
The issues concerning diabetic neuropathy of the left and 
right lower extremities were not mentioned in the August 2003 
VA Form 646.  Further, the information of record does not 
reflect any subsequent submission by the appellant or his 
representative that may be construed as a timely filed 
substantive appeal with respect to the issues of diabetic 
neuropathy of the left and right lower extremities.  As such, 
given the particular circumstances in this case, the 
representative's August 2003 VA Form 646 can be reasonably 
construed as a timely filed substantive appeal that expresses 
a clear intent to so limit the appeal to the issue of 
entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus type II.

Additionally, as the information of record does not reflect 
that a Notice of Disagreement has been filed with respect to 
the initial disability ratings (or effective dates) assigned 
to diabetic neuropathy of the left and right upper 
extremities following the grant of service connection in May 
2003, these matters are not a part of the current appeal.

The appeal regarding the evaluation of the veteran's diabetes 
mellitus type II involves an original claim.  The Board has 
therefore framed this issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

The medical evidence shows that the veteran's diabetes 
mellitus has been treatment with oral hypoglycemic agents, a 
weight reducing diet, and visits to his diabetic care 
provider every three months; however, the medical evidence 
shows that the veteran's diabetes mellitus has not been 
manifested by insulin, regulation of activity, ketoacidosis 
or hypoglycemic reactions requiring hospitalizations, or loss 
of strength. 





CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus type II have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.    §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased rating 
for diabetes mellitus, and that the requirements of the VCAA 
have been satisfied.

In July 2002, the veteran was provided with a formal VA 
examination to determine the nature, extent and current 
severity of his diabetes mellitus.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  He has been provided with a 
statement of the case and a supplemental statement of the 
case, which discuss the pertinent evidence, and the laws and 
regulations related to his claim, and essentially notify him 
of the evidence needed to prevail on his claim.  In a March 
2002 RO letter, VA notified the veteran of the VCAA and its 
relevance to his claim and offered to assist him in obtaining 
any relevant evidence.  The letter also invited the veteran 
to send in additional evidence that the veteran may have 
obtained.  By way of the aforementioned documents, the 
veteran was informed of the cumulative evidence of record, as 
well as what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration at this time, without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim, or 
for further Board development, as required by the VCAA, or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  No further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	Entitlement to a disability rating in excess of 20 
percent for 
diabetes mellitus type II.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.

The veteran's diabetes mellitus type II is currently 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
7913.  Under these criteria, a 20 percent evaluation requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
under this code requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum rating of 100 percent is 
warranted when the disability requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from diabetes 
mellitus are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

After a careful review of the record, the Board finds that 
the evidence in this case does not support an increase in the 
evaluation for the veteran's service-connected diabetes 
mellitus type II beyond the current 20 percent rating under 
Diagnostic Code 7913.  In July 2002, the veteran was 
evaluated by a VA physician for his diabetes mellitus.  The 
examiner noted the veteran's medical history, including the 
diagnosis of diabetes mellitus in 1999, and found that the 
veteran took oral hypoglycemic agents for his condition and 
was on a weight reducing diet.  The examiner noted that the 
veteran visited his diabetic care provider every three 
months, but also indicated that the veteran denied any 
occurrences of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.  The examiner further noted that 
the veteran had no restrictions on his activity due to his 
diabetes mellitus, and had an exercise routine that he 
attempted to follow.  The examiner found no evidence of eye 
or kidney disease related to his diabetes, but did find the 
onset of numbness in the veteran's fingertips and toes, as 
well as some leg cramps while walking.  The veteran had no 
complaints of anal pruritis or loss of strength.  The 
examiner then diagnosed the veteran with diabetes mellitus 
type II and early diabetic neuropathy.  The veteran was also 
diagnosed with hypertension, which the examiner found 
predated the veteran's diabetes mellitus and was therefore 
not caused by the veteran's diabetes.

Additional medical records associated with the claims file 
reflect essentially the same symptoms recounted by the July 
2002 VA examiner, including oral medications and regulation 
of diet and exercise in order to control weight. 

In light of the foregoing, the Board concludes that an 
evaluation in excess of 20 percent, under the rating 
criteria, is not warranted.  The medical evidence shows that 
the veteran's diabetes mellitus is being controlled by oral 
hypoglycemic agents and a regulation of diet.  The veteran 
also visits his diabetic care provider every three months.  
There is, however, no use insulin or regulation of activity 
associated with the veteran's diabetes mellitus.  Nor are 
there any occurrences of ketoacidosis or hypoglycemic 
reactions requiring hospitalization, and no complaints of 
anal pruritis or loss of strength.  Therefore, an evaluation 
in excess of 20 percent under Diagnostic Code 7913 for the 
veteran's diabetes mellitus is not warranted.

In this regard, the Board notes that, as indicated above, 
compensable complications from diabetes mellitus are 
evaluated separately.  In this case, the veteran's associated 
neuropathy, identified in the July 2002 VA examination and 
further evaluated in a May 2003 VA examination, has been 
separately evaluated by the RO.  Because this associated 
condition is separately compensable, it has not been 
considered part of the diabetic process for purposes of the 
Board's analysis under Diagnostic Code 7913.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 20 percent evaluation) for any 
period since service connection was established.  In 
addition, there is no showing during this period that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus type II is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



